                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________

WILLIAM C. SWAN,

                  Plaintiff,
      v.                                          Case No. 17-cv-1472-pp

DANIEL KLAWIEN, and
ARAMARK FOOD SERVICE SUPERVISOR JOYCE,

                  Defendants.
______________________________________________________________________________

 ORDER GRANTING DEFENDANTS’ MOTIONS FOR SUMMARY JUDGMENT
                 (DKT. NOS. 40, 46) AND DISMISSING CASE
______________________________________________________________________________

      On October 26, 2017, the plaintiff, who is representing himself, filed this

lawsuit under 42 U.S.C. §1983, alleging that several individuals violated his

constitutional rights while he was an inmate working in the kitchen of the

Walworth County Jail. Dkt. No. 1. The court allowed the plaintiff to proceed on

an Eighth Amendment conditions-of-confinement claim against an Aramark

Food Service Supervisor named Debbie and an Eighth Amendment deliberate

indifference claim against Correctional Officer Daniel Klawien. Dkt No. 12. It

also allowed the plaintiff to proceed on a state law negligence claim against

Debbie. Id.

      On March 9, 2018, the plaintiff filed a motion to amend/correct his

complaint. Dkt. No. 16. He stated he had erroneously asserted that Debbie was

the Aramark employee who had subjected him to the inhumane conditions of

confinement, when it was a Supervisor named Joyce. Id. Construing the motion
                                        1
as a motion to substitute parties, the court granted the plaintiff’s motion and

substituted Joyce for Debbie. Dkt. No. 26 at 4-5. The defendants have filed

motions for summary judgment. Dkt. Nos. 40, 46.

I.     Facts

       A.      Joyce

               1.      The plaintiff’s allegations

       In his complaint, the plaintiff alleged that on July 24, 2016, he was

working in the main kitchen area of the Walworth County Jail when Joyce told

him to go empty the garbage “in the cooking area.”1 Dkt. No. 1 at 3. He said

that as he was complying with this instruction, he walked past a kettle and

“slipped on the floor which was wet, falling into an open drain pit, which the

protective cover was not covering the opening, and had been removed and left

open.” Id. The plaintiff alleged that he was injured in several places as a result

of the fall. Id.

       The complaint alleged that the plaintiff had “originally been trained to

work in a different area and was unfamiliar with this new area where the

incident took place.” Id. at 4. It asserted that the plaintiff “received no

additional training when he was told to go work in this new area.” Id. at 5. The

plaintiff asserted that the inmate who had left the open drain pit unattended

“had been trained by an Aramark supervisor to work in the area where the


1
 While the complaint identified the person who told the plaintiff to go to the
cooking area as “Debbie,” the court will refer to her as “Joyce,” for the reasons
stated in the introduction.
                                             2
incident took place,” and that it was an Aramark supervisor who’d called that

inmate away from the pit (which he’d been cleaning) to help out “on the line.”

Id. at 4. The plaintiff alleged that it was “contrary to policy and safety protocol”

for the inmate to leave the drain cover off and the pit exposed. Id. The

complaint asserted that “no warning signs or caution warnings had been

placed in this specific area.” Id.

             2.    Training for kitchen workers

      Joyce explains that inmates at the jail can apply to work in the kitchen.

Dkt. No. 48 at ¶3. If an inmate is selected for such a job, he might be assigned

cooking, cleaning and serving duties. Id. at ¶4. She says that inmates who

worked in the kitchen are trained by Aramark employees “on their duties,

responsibilities, and safety rules.” Id. at ¶8. The training includes a walk-

through of the whole kitchen with an Aramark employee, “at which time the

inmate workers are shown where they should not go.” Id. at ¶9. Joyce says that

during this walk-through, Aramark workers also show inmate workers “where

safety cones and wet floor signs are located throughout the kitchen.” Id. at ¶10.

She asserts that during the training, the Aramark employees instruct the

inmate workers “to use cones and wet floor signs every time the floor is wet or

there is any other potential hazard that should be addressed.” Id. at ¶11. She

also says that after the initial training, the Aramark employees constantly

remind the inmate workers “to use wet floor signs and cones for any kind of

potential hazard in the kitchen.” Id. at ¶12. She emphasizes that these

                                         3
constant reminders include telling inmate workers to use signs and cones “for

even small issues so that corrections officers will not get injured if they have to

run through the kitchen for any reason.” Id. at ¶28. Once an inmate worker is

trained, Joyce says, the worker spends time “shadowing other experienced

inmate workers to see how each task in the kitchen should be performed.” Id.

at ¶14.

      Specifically with regard to floor drains, Joyce says that “[i]nmate workers

who are responsible for cleaning the floor drains in the WCJ kitchen are

instructed by Aramark staff to replace the drain cover immediately once they

complete their task,” id. at ¶42, and that the workers “should not leave an open

drain unattended,” id. at ¶43. Joyce says that if such workers “must step away

from their task for any length of time, Inmate workers who are responsible for

cleaning the floor drains in the WCJ kitchen are instructed by Aramark staff

that they should either replace the drain cover or put out a caution cone to

warn others working in the kitchen about the open drain.” Id. at ¶44.

      Joyce asserts that “[s]afety in the WCJ kitchen is a paramount concern of

Aramark Correctional Services, LLC.” Id. at ¶26. She says that Aramark takes

“every precaution to avoid a situation that could lead to a slip, fall, or injury to

an inmate worker or Aramark employee in the WCJ kitchen.” Id. at ¶27.

      The plaintiff disputes some of these facts. He says that the jail never

trained him to use wet floor signs. Dkt. No. 61 at 2. He submitted a general

dispute to Joyce’s proposed findings at ¶¶11-76, referring the court to his own

                                          4
proposed findings of fact. Id. at 3. What the plaintiff submitted as his proposed

findings of fact, however, is a reproduction of his complaint, with paragraph

numbers added. Dkt. No. 60. It does not respond to Joyce’s specific assertions

about the training of inmate kitchen workers. The plaintiff also filed a

document that he called a “declaration,” but it, too, is a reproduction of his

complaint. Dkt. No. 62. The documents the plaintiff attached to his

“declaration” do not address Joyce’s assertions regarding training of inmate

kitchen workers. Dkt. No. 62-1.

             3.    The layout of the WCJ kitchen

      Joyce says that the WCJ kitchen “is separated into two sides divided by a

four-foot wall.” Dkt. No. 48 at ¶17. On the left side of that wall are the serving

line and tables, id. at ¶18, and on the right side are “[t]he grill, the kettles, and

the inmate break area,” id. at ¶19. On the floor under “each of the large soup

kettles” in the kitchen is a drain, “so that the kettles can be emptied after each

use.” Id. at ¶20. Joyce indicates that the drains on the floor of the right side of

the kitchen “are open and obvious and can be easily seen as you walk through

the kitchen.” Id. at ¶59. She says that any inmate kitchen worker who isn’t a

cook is “instructed by Aramark staff that they should not go into the right side

of the kitchen for any reason unless a Kitchen Supervisor specifically directs

them to do so.” Id. at ¶23. She explains that this rule exists for the inmate

workers’ safety, “because most cooking and food preparation occurs in the

right side of the kitchen,” id. at ¶24, and “[t]here is a greater risk for burns and

                                          5
other accidents on the right side of the . . . kitchen as a result of the food

preparations, so Aramark only allows cooks in this area.” Id. at ¶25. Joyce says

that there aren’t any garbage cans near the soup kettles on the right side of the

kitchen, so there would be no reason for an inmate worker “to walk through

the right side of the kitchen while doing rounds or emptying garbages.” Id. at

¶31. She also asserts that “[i]nmate workers are trained and instructed by

Aramark staff that the garbage cans that are nearest to the soup kettles . . .

can and should be accessed via a different route” than the one the plaintiff took

on July 24, 2016. Id. at ¶32. Finally, Joyce asserts that inmate kitchen

workers “are required to sign and acknowledge a list of Inmate Expectations,

the very first of which states that inmate workers must stay in their assigned

area unless asked by Aramark staff to help out in another area.” Id. at ¶76.

      As with the facts relating to the training of kitchen workers, the plaintiff’s

response to Joyce’s proposed findings of fact did not specifically address those

facts regarding the kitchen layout, and his own proposed findings and

declaration were duplicates of his complaint.

             4.    The events of July 24, 2016

      Joyce asserts, and the plaintiff does not dispute, that in June 2016 he

was granted the privilege of working in the kitchen as a server. Id. at ¶5. His

duties included “serving food, washing dishes, sweeping and mopping, and

emptying the garbage.” Id. at ¶6. When he was working he “generally reported

to the Aramark supervisor on duty.” Id. at ¶7.

                                         6
      At his November 27, 2018 deposition, the plaintiff was asked whether he

had “any sort of training or orientation” when he started working in the

kitchen. Dkt. No. 49-1 at transcript page 66, lines 24-25. The plaintiff

responded, “Little don’t do this, don’t do that. Wet floor signs, put them up was

a big thing. Everything else, follow the guys’ leads.” Id. at transcript page 67,

lines 3-5. He testified that inmates and staff “walked [him] through the process,

then said,

      Like staff would be on the serving table. Oh, no, not that much in a
      spoon. Use this size spoon. And wipe this up when you go, put the
      wet floor signs up. Always change bags. Told me how to dump the
      garbage and stuff. And the guys taught me about dish washing. It’s
      a big—it’s a pretty big dish washing thing they got there. It takes
      eight people to run it. So that was a big process, so all different
      aspects of that too.

Id., lines 8-16. The plaintiff testified, when shown either a photo or diagram of

the kitchen, that inmates were “not supposed to be here [presumably the right

side of the kitchen] unless we’re told,” but that if he was told to “go back there”

and do a round of garbage, or take dishes in there because the dishwasher had

broken, he would do so, and that he wouldn’t get in trouble for it. Id. at

transcript page 72, lines 3-12. He testified that Joyce and another Aramark

worker trained him. Dkt. No. 48 at ¶16.

      The plaintiff testified at the deposition that on the day he fell, “[s]he

[Joyce] told me to go check the garbage, being easy on me.” Dkt. No. 49-1 at

transcript page 79, lines 22-23. He testified that “she asked me do a round on

the garbage real quick, Joyce did.” Id. at transcript page 87, lines 14-15.

                                         7
Counsel responded, “[s]o when Joyce said, hey, could you do a round quick,

you took that to mean I need to check the garbage on both sides of the wall?”

Id., lines 23-25. The plaintiff responded, “That’s the rounds, yeah. That’s what

she wanted me to do.” Id. at transcript page 88, lines 1-2.

      At the deposition, the plaintiff described what happened next:

      I did my—started doing my rounds back by—It’s a while ago. I
      started doing my rounds back by the dishwasher area, by our salad
      bar. We got a bar where we put all of our trays. And checked those
      garbages, went over to where—towards the deep fryer, and there’s a
      garbage on the corner right there. Went around the curve going
      towards not Carl, but the other cook, and if I would have kept
      walking, my next garbage was going to be on the left around the
      aisle, around this—around this countertop like. And this cook is
      sitting there cooking, and he said something to me like something
      about what is cooking today, look at this crap or something today.
      Excuse me. And the next thing I was—boom, I flew into the pit.

Id. at transcript page 20, lines 21-25; page 21, lines 1-9. The plaintiff testified

that he didn’t see the pit because he was looking at the cook when the cook

spoke to him. Id. at transcript page 21, lines 16-17. He testified that there were

“no cones, no warning devices or nothing” at the pit. Id., lines 18-19.

      As an attachment to his declaration, the plaintiff submitted a document

with the Aramark logo at the top, containing the words “Daily Communication

Log.” Dkt. No. 62-1. The document contains a handwritten statement, which

appears to be signed by Joyce. The statement says,

      Spivey was cleaning the drain in front of kettle. I called him to help
      on the line. After the line—[the plaintiff] was walking past the kettle
      and slipped and fell in the drain in front of the kettle. Spivey did not
      put the grate back on the drain when I called him to the line.


                                         8
Id. The last line of the statement says, “I talked to Spivey and told him he had

to put the grate back on drain if he walked away from it.” Id. At his deposition,

the plaintiff testified that Joyce “had to be aware” that the drain cover was off

the drain, because “[s]he had Spivey cleaning [the drain].” Dkt. No. 49-1 at

transcript page 88, lines 6-9.

      Joyce submitted a declaration, stating that she didn’t order Spivey to

leave the cover off the drain, or to leave it uncovered, and that she wasn’t

aware that the drain had been left uncovered until after she learned that the

plaintiff had fallen. Dkt. No. 50 at ¶¶19-21. She indicated that she didn’t know

how long the drain had been uncovered before the plaintiff fell. Id. at ¶22. She

avers that she did not order the plaintiff to go into the right side of the kitchen

on the day of the incident, that he shouldn’t have been on the right side of the

kitchen that day and that there were no garbage cans near the soup kettles on

the right side of the kitchen. Id. at ¶¶14-16. She also asserts that the plaintiff

didn’t have to go through the right side of the kitchen to do his garbage rounds,

and that he could have used a different route.2 Id. at ¶18.



2
 Joyce states in her proposed findings of fact that the plaintiff admitted that he
could have taken another route through the kitchen that day. Dkt. No. 48 at
¶30. In support of this assertion, she cites “Ex. C” to the declaration of defense
counsel Heather Mills, at page 7. The court could not find an “Exhibit C” to the
Mills declaration. It did find attached to the declaration the plaintiff’s discovery
responses. Dkt. No. 49-3. On the second page of his responses to the
defendant’s requests for admission, he refused to admit that he did not need to
walk through the cooking area to empty the garbage, or that he was not
supposed to walk through that area to empty the garbage. Id. at page 2. In his
interrogatory responses, the plaintiff stated, “I could have taken another route
                                         9
      B.     Klawien

             1.       The plaintiff’s allegations

      The plaintiff alleged that about two hours after the fall, “a nursing

assistant examined [him] and gave him an ice pack and instructed to continue

using ice on his shoulder.” Dkt. No. 62 at 4. He asserted that “Officer [Klawien]

refused [the plaintiff] another ice bag when he asked the officer for one.” Id. He

asserted that “[w]hile at the jail Officer [Klawien] refused an ice bag to [the

plaintiff], although one had been prescribed.” Id. at 5. He stated that he could

not continue icing his shoulder when “Officer [Klawien] would not allow him a

new [ice bag].” Id.

             2.       Klawien’s proposed facts

      Klawien says that less than an hour after the plaintiff fell, a nurse went

to visit the plaintiff in his cell. Dkt. No. 42 at ¶9. The plaintiff complained to the

nurse of “shoulder, back and hip pain.” Id. at ¶10. According to Klawien, the

medical orders from the nurse’s visit show that she ordered Ibuprofen for the

plaintiff, told him that the jail doctor would see him soon and put the plaintiff

on the list to see the doctor. Id. at ¶ 11. The orders made no mention of ice

packs. Id. ¶ 12. In fact, Klawien asserts, the medical notes from July 26, 2016

contain a note at 4:37 p.m. stating, “No ice yet.” Id. at ¶13. Klawien asserts




thru the kitchen but I still would have ended up by one cooking area or the
other.” Id. at page 7.
                                            10
that at 5:00 p.m. on the 26th—twenty-three minutes later—there was a

medical order directing “Ice to L shoulder & L hip/back as needed.” Id. at ¶14.

      The plaintiff did not file a response to Klawien’s proposed findings of fact.

As already noted, he filed his own proposed findings and his declaration, both

of which were copies of his complaint into which he’d inserted paragraph

numbers.

             3.    The plaintiff’s deposition testimony

      At his deposition, the plaintiff testified that he was “supposed to get an

ice pack” but didn’t; that the nurse did not give him an ice pack. Dkt. No. 49-1

at transcript page 34, lines 3-6. He testified that he heard the nurse tell

Klawien to get the plaintiff an ice pack “when he gets a chance,” but that the

plaintiff never received an ice pack. Id., lines 9-10. He conceded that he didn’t

request ice in the two days after the fall, id. at transcript page 39, lines 9-10,

and that he did get ice on July 26, id., line 12. The plaintiff testified that more

than once or twice in the two days after the fall, he asked Klawien for ice. Id. at

transcript page 53, lines 11-24. He testified that Klawien “didn’t get [him],” said

“that’s for the nurse to do, something cocky.” Id. at transcript page 54, lines 1-

4.3


3
 Klawien’s proposed statement of facts states that the plaintiff admitted that in
the two days after the fall, Klawien informed the plaintiff that “his request for
ice packs needed to be addressed and handled by the Jail medical staff.” Dkt.
No. 52 at ¶16. In support of this assertion, Klawien cites the plaintiff’s
deposition transcript at page 54, lines 1-9. The court could not find any such
admission on that page, or in those lines, or anywhere else in the deposition
transcript.
                                         11
            4.     The medical records

      Klawien attached pertinent medical records as an exhibit to the

declaration of jail administrator John Delany. The first record appears to be a

list of the doctors’ orders for the plaintiff for the period May 2016 through

August 2016. Dkt. No. 44-1. That document shows that on July 24, 2016,

someone ordered Ibuprofen for seven days by mouth, x-rays of the plaintiff’s

hip and lumbar spine and a referral to “Dr. Allison.” Id. It also shows that on

July 26, 2016—two days after the fall—at 5:00 p.m., someone ordered a

shoulder x-ray, a continuation of the Ibuprofen for three weeks, an orthopedic

referral, and “ice to L shoulder & L hip/back as needed.” Id. The second

document is a page of medical notes. Dkt. No. 44-2. The note from July 24,

2016 states:

      Inmate fell this afternoon while in kitchen. C/o L hip pain and
      lumbar pain as well as L shoulder pain. Pt able to bear his own
      weight and ambulate but exhibiting exaggerated limp. Has good
      ROM in his shoulder but c/o numbness & tingling through his arm
      and into his heck. He would like to see MD. Xrays obtained of L hip
      and lumber spine. Negligible for injuries or FX. Will TX c Ibu x7 days.
      Pt. cleared for return to kitchen. Place on MD list.

Id.

      The note from July 26, 2016 at 4:37 p.m. is more difficult to read, but it

appears to mention that the plaintiff had an x-ray of his hip and lumbar spine

and was on Ibuprofen, and states, “No ice yet.” Id. It contains the plaintiff’s

vitals, then contains some illegible language. The court can make out, “Fell L



                                         12
RTC injury: xray. Ref for [illegible] possible rotator cuff tear. Ice, [illegible].” Id.

The next line says, “[illegible] spring: ice, [illegible].” Id.

II.    Analysis

       A.     Summary Judgment Standard

       Summary judgment is proper “if the pleadings, depositions, answers to

interrogatories and admissions on file, together with affidavits, if any, show

that there is no genuine issue as to any material fact and that the moving party

is entitled to judgement as a matter of law.” Fed. R. Civ. P. 56(c); Ames v. Home

Depot U.S.A., Inc., 629 F.3d 665, 668 (7th Cir. 2011). The movant bears the

burden of establishing that there are no genuine issues of material fact. Celotex

Corp. v. Catrett, 477 U.S. 317, 323 (1986). If the movant meets this burden,

the non-movant must designate specific facts that establish that there is a

genuine triable fact. Fed. R. Civ. P. 56(e). The court grants summary judgment

when no reasonable jury could find for the non-moving party. Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

       B.     Discussion

              1.     Joyce

                     a.      The applicable Constitutional standard

       The court allowed the plaintiff to proceed against Joyce on a claim that

she subjected him to unconstitutional conditions of confinement.

       In its March 5, 2018 screening order, the court noted that the complaint

did not indicate whether the plaintiff was a pretrial detainee or a convicted

                                            13
prisoner at the time he fell. Dkt. No. 12 at 8. Why did that matter? Because at

the time the court issued its screening order, Seventh Circuit law provided that

a plaintiff’s “constitutional rights as a pretrial detainee are derived from the

Due Process Clause of the Fourteenth Amendment, rather than the Eighth

Amendment, which is applicable to convicted prisoners.” Smith v. Dart, 803

F.3d 304, 209 (7th Cir. 2015) (citing, among others, Kingsley v. Hendrickson,

___ U.S. ___, 135 S.Ct. 2455, 2475 (2015)) (emphasis added). The Seventh

Circuit explained that “[i]n the context of a conditions of confinement claim, a

pretrial detainee is entitled to be free from conditions that amount to

‘punishment,’ Bell v. Wolfish, 441 U.S. 520, 535 . . . (1979), while a convicted

prisoner is entitled to be free from conditions that constitute ‘cruel and

unusual punishment.’ Farmer v. Brennan, 511 U.S. 825, 832 (1994).” Id. The

court held that “[i]n both cases . . . , the alleged conditions must be objectively

serious enough to amount to a constitutional deprivation, and the defendant

prison official must possess a sufficiently culpable state of mind.” Id. (citations

omitted).

      The defendants have answered the question regarding the plaintiff’s

status as of the date of the fall. The plaintiff was booked into the Walworth

County Jail on May 2, 2016. Dkt. No. 48 at ¶1. At that time, he had been

charged in Walworth County Case No. 16-CF-218, but not convicted. On July

22, 2016, however—two days before the fall—the plaintiff entered a guilty plea

to the charges against him and was sentence to a prison term, so he was a

                                         14
convicted person when the fall into the drainage pit occurred. Dkt. No. 42 at

¶3; State v. William C. Swan, Case No. 2016CF000218 (Walworth County

Circuit Court), accessible at https://wcca/wicourts.gov. The court will analyze

his conditions of confinement claim against Joyce under Eighth Amendment.

      The Eighth Amendment imposes on prison officials a duty to “provide

humane conditions of confinement,” which means that they must “ensure that

inmates receive adequate food, clothing, shelter, and medical care, and must

‘take reasonable measures to guarantee the safety of the inmates.’” Farmer,

511 U.S. at 832 (quoting Hudson v. Palmer, 468 U.S. 517, 526-27 (1984)). To

state a constitutional claim that his conditions of confinement amount to cruel

and unusual punishment under the Eighth Amendment, a plaintiff must allege

that the deprivation he suffered was serious enough to warrant constitutional

protection, and that the defendant’s state of mind was “one of deliberate

indifference to inmate health or safety.” Sanville v. McCaughtry, 266 F.3d 724,

733 (7th Cir. 2001).

      The plaintiff claims that Joyce put him in a dangerous position by

directing him to do a garbage round (which, he claims, required him to go

through the right side of the kitchen, an area for which he had not been

trained), knowing that one of the other inmates was cleaning a drain in that

area. He testified at his deposition that Joyce had to be aware that the drain

was not covered, because she’d directed the other inmate to clean the drain.

“Demonstrating deliberate indifference towards a prisoner’s safety needs

                                       15
requires a showing that the inmate was ‘incarcerated under conditions posing

a “substantial risk of serious harm,”’ [Palmer v. Marion C’nty, 327 F.3d 588,

593 (7th Cir. 2003)] . . . , and a showing that individual prison officials had

subjective knowledge of the risk of harm, which they personally disregarded,

id.” Grieveson v. Anderson, 538 F.3d 763, 775 (7th Cir. 2008). Regarding the

second prong—the prison officials’ subjective knowledge of risk—“the inquiry is

not whether individual officers should have known about risks to [the

plaintiff’s] safety, but rather whether they did know of such risks.” Id. (citing

Farmer, 511 U.S. at 842-43). The plaintiff must “present evidence raising a

triable issue of fact that [the defendant] knew of and consciously disregarded

an excessive risk to his health and safety.” Daugherty v. Page, 906 F.3d 606,

611 (7th Cir. 2018) (citations omitted).

                   b.    Application of the law to the facts

                         i.     Substantial Risk of Serious Harm

      The court first must determine whether the plaintiff has raised a genuine

dispute as to any material facts regarding whether he was incarcerated under

conditions posing a substantial risk of serious harm. The defendants have

presented evidence that inmates working in the kitchen received training, both

from Aramark employees and from other inmate kitchen workers, about

kitchen safety. The plaintiff generally disputed those facts; his only specific

response was his statement that he was not trained to use wet floor signs. Dkt.

No. 61 at 2. But his own deposition testimony contradicts that response; he

                                           16
testified that he received training before working in the kitchen, which included

“[w]et floor signs, put them up was a big thing. Everything else, follow the guys’

leads.” Dkt. No. 49-1 at transcript page 67, lines 3-5. At any rate, the question

a jury would need to decide is not whether the plaintiff knew to put up wet

floor signs, but whether other staff and inmate workers were trained to put up

wet floor signs, or to cover drains after cleaning them or before walking away

from them. The plaintiff has submitted no evidence to show that inmates did

not receive such training.

      The plaintiff alleged that he was not trained to work on the right side of

the kitchen, but that Joyce sent him there anyway; he maintains that even if

he’d taken a different route to collect the garbage, he still would have ended up

in the cooking area. Joyce disagrees that the plaintiff had any need to go to the

right side of the kitchen to comply with her request that he perform a round of

garbage duties, and that there were no garbage bins near the soup kettles on

the right side of the kitchen. Joyce says the plaintiff should not have been on

the right side of the kitchen and knew that; the plaintiff says that he wasn’t

generally supposed to be on the right side of the kitchen, but that if he was told

to go there, he would, and wouldn’t get in trouble for it.

      There is no dispute that the right side of the kitchen, where the cooking

takes place, presented more risks to inmate safety than the left, but the parties

dispute whether in telling the plaintiff to perform his garbage duties, Joyce was

essentially directing the plaintiff to go to the right side of the kitchen, and

                                         17
whether performing garbage duties required the plaintiff to go to the right side

of the kitchen. The question is whether this dispute is material to the plaintiff’s

claim. The plaintiff was not injured by burning grease, or by a hot grill or an

open flame. He was not injured by any of the cooking items that make the right

side of the kitchen more risky to inmate safety than the left. And even if a jury

found that Joyce specifically directed the plaintiff to walk through the right side

of the kitchen on his way to collect garbage, the plaintiff has presented no

evidence that a one-time walk through the kitchen area subjected him to

unconstitutional risk. In fact, he testified that he had been in the kitchen area

before (despite his lack of training). He testified at his deposition that if “they”—

presumably Aramark supervisors—wanted an inmate to take dishes into the

right side to wash them because the dishwasher was broken, “which happens a

lot, we wash them right here.” Dkt. No. 49-1 at transcript page 72, lines 10-12.

He testified that he had “slice[d] breads back there,” and that when asked to,

he had “mopped back there.” Id. at transcript page 87, lines 8-10.

      The condition that posed the substantial risk of serious harm to the

plaintiff was the open floor drain. While she does not say so directly, Joyce

implicitly concedes that an open floor drain presented a hazard. She discussed

the fact that inmates assigned to clean floor drains were instructed to put the

covers back on after cleaning, and not to walk away from an uncovered drain

or leave it unattended. A reasonable jury could find the undisputed fact that

the floor drain that caused the plaintiff’s fall was open, without its cover, and

                                         18
without wet floor signs or cones around it, was a prison condition that posed a

substantial risk of serious harm to the plaintiff.

                         ii.    Subjective Knowledge of Risk and Disregard

      No reasonably jury, however, could conclude from the facts in this record

that Joyce had subjective knowledge of the risk posed by the open drain, or

that she consciously disregarded that risk. In her declaration, Joyce attested to

the training provided to inmates who clean drains. She attested to the

emphasis Aramark staff put on training inmate kitchen workers to use wet

floor signs and safety cones. Joyce attested in her affidavit that she did not

know that that the drain was uncovered until after the plaintiff fell into it, and

the plaintiff presented no evidence to contradict Joyce’s sworn statement. He

speculated at his deposition that Joyce had to have been aware of the open

drain, because she was the one who had directed Inmate Spivey to clean it.

First, that is not evidence—it is speculation. Second, the fact that Joyce

directed Spivey to clean the drain does not require the conclusion that she

knew that Spivey had walked away from the drain and left it open, without wet

floor signs or cones. Neither party provided a declaration from Spivey, so there

is no evidence indicating whether he had been trained in how to clean drains,

or in using wet floor signs and cones. But Joyce’s declaration—which drew only

a general objection from the plaintiff—asserted that inmates assigned to clean

drains received that kind of training.



                                         19
      For a defendant to be liable for consciously disregarding a substantial

risk of harm to an inmate, the “defendant must know of facts from which [s]he

could infer that a substantial risk of serious harm exists, and [s]he must

actually draw the inference.” Whiting v. Wexford Health Sources, Inc., 839 F.3d

658, 662 (7th Cir. 2016). The plaintiff’s speculation that Joyce must have

known that Spivey had walked off and left the drain uncovered because she

was the one who directed him to clean the drain is not sufficient to raise a

genuine dispute as to the material fact of whether Joyce was aware of the risk

and consciously disregarded it. See, e.g., Collins v. Seeman, 462 F.3d 757, 761

(7th Cir. 2006) (quoting Estate of Novack ex rel. Turbin v. C’nty of Wood, 226

F.3d 525, 529 (7th Cir. 2009) (“‘[I]t is not enough that there was a danger of

which a prison official should have been aware,’ rather, ‘the official must both

be aware of facts from which the inference could be drawn that a substantial

risk of harm exists, and he must also draw the inference.’”).

      The plaintiff should not have been injured, and the court regrets that he

was. But the facts indicate that it was Spivey, the inmate who left the drain

uncovered and unmarked with signs or cones, who caused the risk to the

plaintiff, not Joyce. The plaintiff cannot sue Spivey under §1983, because

Spivey was an inmate, not a state actor. So the plaintiff has sued Joyce. But

the Constitution does not allow a plaintiff to sue a “substitute” when the

person responsible for his injuries can’t be sued. Minix v. Canarecci, 597 F.3d

824, 833 (2010) (quoting Palmer v. Marion Cty, 327 F.3d 588, 594 (7th Cir.

                                       20
2003) (“individual liability under § 1983 requires ‘personal involvement in the

alleged constitutional deprivation’”)).

      Because no reasonable jury could find that Joyce knew of a substantial

risk of serious harm to the plaintiff and consciously disregarded it, the court

will grant summary judgment in favor of Joyce. Because that means that the

plaintiff has no federal constitutional claim against Joyce, the court will decline

to exercise supplemental jurisdiction over the plaintiff’s remaining state law

claims. See Coleman v. City of Peoria, Ill., No. 18-1742, 2019 WL 2240575, at

*12 (7th Cir. May 24, 2019) (“Absent unusual circumstances, district courts

relinquish supplemental jurisdiction over pendent state law claims if all claims

within the court’s original jurisdiction have been resolved before trial.”).

      2.     Klawien

             a.    Applicable Constitutional Standard

      Since the court issued the screening order, the Seventh Circuit has

decided Miranda v. Cty. of Lake, 900 F.3d 335, 352 (7th Cir. 2018). In

Miranda, court concluded that “medical-care claims brought by pretrial

detainees under the Fourteenth Amendment are subject only to the objective

unreasonableness inquiry identified in Kingsley [v. Hendrickson, ___ U.S. ___,

135 S. Ct. 2455, 2475 (2015)].” Id. at 352. The Kingsley Court held that a

pretrial detainee pursuing an excessive force claim “did not need to prove that

the defendant was subjectively aware that the amount of force being used was

unreasonable,” only that the defendant’s “conduct was objectively

                                          21
unreasonable.” Id. at 351 (citing Kingsley, 135 S.Ct. at 2472-73). That

standard stands in stark contrast to the Eighth Amendment standard—the one

this court used when screening the plaintiff’s claims—because the Eighth

Amendment standard requires a plaintiff to show that he had an “objectively

serious medical condition” and that the prison official “actually knew of, but

disregarded, a substantial risk to the inmate’s health.” Cesal v. Moats, 851

F.3d 714, 721 (7th Cir. 2017) (citing Farmer v. Brennan, 511 U.S. 825, 836-38

(1994)).

      If the plaintiff had been a pretrial detainee at the time he suffered the fall,

therefore, he would have had to show only that Klawien’s conduct was

“objectively unreasonable” in order to defeat summary judgment. But as the

court discussed in addressing the plaintiff’s claim against Joyce, the plaintiff

had been convicted by the time he fell into the pit and was injured. That means

his claim against Klawien is subject to the Eighth Amendment deliberate

indifference standard, which requires him to show that he had an objectively

serious medical condition and that Klawien actually knew of, but disregarded,

a substantial risk to the plaintiff’s health.

             b.    Application of the law to the facts

                   i.     Failure to Exhaust

      Klawien first asserts that he is entitled to summary judgment because

the plaintiff did not exhaust his administrative remedies regarding Klawien’s

alleged failure to provide him with ice packs. Dkt. No. 41 at 5. The Prison

                                         22
Litigation Reform Act (PLRA) provides that a prisoner cannot bring a lawsuit in

federal court “until such administrative remedies as are available are

exhausted.” 42 U.S.C. §1997e(a); see also Woodford v. Ngo, 548 U.S. 81, 93

(2006) (holding that the PLRA requires proper exhaustion of administrative

remedies). Exhaustion requires that a prisoner comply with the rules

applicable to the grievance process at the inmate’s institution. Pozo v.

McCaughtry, 286 F.3d 1022, 1025 (7th Cir. 2002).

       Klawien asserts that the plaintiff submitted two grievances related to the

fall. Dkt. No. 41 at 6. He says that the plaintiff submitted the first grievance on

the date of the injury—July 24, 2016—but mentioned nothing about ice packs,

and that he filed the second grievance on August 15, 2016, which again

mentioned nothing about ice packs. Id.

       Klawien made these assertions in his brief, dkt. no. 41, and in his

proposed findings of fact, dkt. no. 42. In the proposed findings of fact, Klawien

referenced the plaintiff’s deposition testimony as evidence that the plaintiff had

not exhausted his administrative remedies. Dkt. No. 42 at ¶¶26-32. For some

reason, however, Klawien did not file the two alleged grievances as exhibits to

his summary judgment motion or proposed findings of fact, nor did he provide

the court with a grievance log. Nor did Klawien provide a declaration or

affidavit.

       Defense counsel questioned the plaintiff about one grievance, allegedly

dated July 24, 2016, at the deposition. Dkt. No. 49-1 at transcript page 50,

                                        23
lines 2-7. Counsel did not indicate the number of the grievance. He simply

asked the plaintiff whether that grievance referred to ice. Id., lines 11-12. The

plaintiff responded that “[t]he one—the other grievance does, the one that’s

been notarized.” Id., lines 13-14. The plaintiff testified that he had submitted

another grievance complaining of failure to receive ice, and that he had it in his

room. Id., lines 23-24; page 51, lines 1, 3-5. With regard to a second grievance,

dated August 15, 2016, Klawien referenced page 16 of the deposition transcript

at lines 1-4; that portion of the transcript says nothing about a grievance or

ice, but is the plaintiff’s explanation of the types of work he’d done in the

kitchen. Klawien also references an “Exhibit 9,” which he indicates the plaintiff

“submitted . . . to the Court and all parties involved in this litigation (through a

handwritten and notarized letter) on August 15, 2016.” Dkt. No. 42 at ¶30.

Klawien does not explain where the court might find this “Exhibit 9.” The

plaintiff could not have submitted a document to the court on August 15,

2016, when he didn’t file this lawsuit until October 26, 2017. Perhaps Klawien

meant that the grievance was dated August 15, 2016, and the plaintiff

submitted it to the court on some other date. The court has looked at every

attachment to every document the plaintiff filed prior to the date Klawien filed

his proposed findings of fact, and has not found the handwritten, notarized

letter to which Klawien referred. The plaintiff filed several attachments to his

declaration. Dkt. No. 62-1. One of those is a handwritten statement marked

“Exhibit B.” Id. at 2. In the upper left-hand corner, someone has written “Wm.

                                         24
Swan.” In the upper right-hand corner, someone has written, “Signed before

me on 8-15-16 Tracey [illegible], My Commission expires 8-8-19.” Id. The

document contains a handwritten statement that begins, “Requested ice packs

with the Motrin for 21 days,” and says that “Ive been going to therapy for my

shoulder for two weeks and my lower back is still in pain with no help except

for the Motrin.” Id. The document ends with the writer indicating that he or she

is giving “formal written notice that I will be filling a claim for personal injury,

damage and suffering due to negligence, bodily harm and possible permanent

damage.” Id.

      Maybe this document is the “grievance” to which the plaintiff referred in

his deposition, and to which Klawien refers in his proposed findings of fact. The

court does not know. But by failing to provide the grievances themselves, or a

grievance log, Klawien has failed to raise a dispute of material fact as to

whether the plaintiff exhausted his administrative remedies. The less-than-

clear testimony at the deposition does not suffice. The court will not grant

summary judgment in favor of Klawien on exhaustion grounds.

                          ii.    Serious Medical Need

      Klawien did not address the question of whether the plaintiff’s injured

shoulder constituted a serious medical need. “[D]elays in treating painful

medical conditions that are not life-threatening can support Eighth

Amendment claims.” Gutierrez v. Peters, 111 F.3d 1364, 1372 (7th Cir. 1997).

While noting the difficulty in determining what constitutes a “serious” medical

                                         25
need, the Seventh Circuit has applied the following standard: “A [serious]

medical need is one that has been diagnosed by a physician as mandating

treatment or one that is so obvious that even a lay person would easily

recognize the necessity for a doctor’s attention.” Id. at 1373 (quoting Laaman v.

Helgemoe, 437 F. Supp. 269, 311 (D.N.H. 1977) (and collecting federal cases)).

“All of this is not to say, however, that every ache and pain or medically

recognized condition involving some discomfort can support an Eighth

Amendment claim, for clearly that is not the case.” Id. at 1372. “A prison’s

medical staff that refuses to dispense bromides for the sniffles or minor aches

and pains or a tiny scratch or a mild headache or minor fatigue—the sorts of

ailments for which many people who are not in prison do not seek medical

attention—does not by its refusal violate the Constitution.” Id. (quoting Cooper

v. Casey, 97 F.3d 914, 916 (7th Cir. 1996)).

      The complaint alleges that a corrections officer visited the plaintiff after

his fall, and determined that his injury was severe enough to warrant seeing

the medical staff. Dkt. No. 1 at 3. That was what caused the nurse to come and

see the plaintiff. Id. The complaint says that the plaintiff was “visibly

expressing great pain and discomfort” when the corrections officer saw him. Id.

at 4. The plaintiff alleges that on August 3, he saw an orthopedic specialist,

who gave him cortisone injections in his shoulder and told him he needed

physical therapy (which, eventually, he received on three occasions). Id. at 5.



                                         26
He alleges that in October 2016, an MRI revealed that he had suffered a rotator

cuff injury. Id.

      The evidence indicates that it wasn’t until July 26 that a doctor

diagnosed the plaintiff’s injuries. But because Klawien did not challenge the

nature of the plaintiff’s injuries, the court will assume for the purposes of

summary judgment that they were somewhat obvious.

                          ii.   Deliberate Indifference

      “The Eighth Amendment safeguards the prisoner against a lack of

medical care that ‘may result in pain and suffering which no one suggests

would serve any penological purpose.’” Arnett v. Webster, 658 F.3d 742, 750

(7th Cir. 2011) (quoting Rodriguez v. Plymouth Ambulance Srv., 577 F.3d 816,

828 (7th Cir. 2009)). If an inmate is under the care of prison medical

professionals, a non-medical prison official “will generally be justified in

believing that the prisoner is in capable hands.” Arnett, 658 F.3d at 755

(quoting Spruill v. Gillis, 372 F.3d 218, 236 (3d Cir. 2004)). Non-medical

correctional officers may rely on expert care afforded by prison medical

professionals so long as the prison staff does not entirely ignore the inmate.

Greeno v. Daley, 414 F.3d 645, 656 (7th Cir. 2005).

      The complaint alleges that the nurse who came to see the plaintiff

immediately after he fell gave him an ice pack, but that Klawien refused to give

the plaintiff another one when the plaintiff asked for it. The medical record

makes no mention of the nurse having given the plaintiff an ice pack, or of

                                         27
anyone ordering an ice pack, until July 26, 2016—two days after the fall. In his

deposition, the plaintiff testified that the nurse told him she was going to give

him an ice pack but failed to do so. He also testified that he asked Klawien

more than a couple of times for an ice pack, but that Klawien did not get him

one, and responded with a comment to the effect that that was for the nurse to

do, which the plaintiff interpreted as being “cocky.”

      The plaintiff has not identified a genuine dispute of material fact

regarding whether Klawien was deliberately indifferent to his serious medical

needs. By the plaintiff’s own account, he received medical treatment just after

the fall—the corrections officer determined that he needed to be seen, and the

nurse came to his dorm. The records show that she gave the plaintiff Ibuprofen

and put him on the list to see a doctor. The medical records contain no

evidence that the nurse “prescribed” the plaintiff an ice pack, and the plaintiff’s

own testimony at the deposition is that the nurse said she was going to get him

an ice pack, but never did. Even assuming that the plaintiff asked Klawien a

few times to get him an ice pack, and that Klawien responded that a nurse

would have to do that, Klawien was not deliberately indifferent. There is no

evidence that anyone had prescribed ice packs for the plaintiff between July 24

and 26. There is no evidence that Klawien believed that the plaintiff had been

prescribed ice packs during that period. Klawien was entitled to assume that

the medical care the plaintiff was receiving was sufficient, and to rely on the

judgment of the medical professionals. There is not even evidence that Klawien

                                        28
had reason to believe that the plaintiff was suffering from a serious medical

need. And regardless of what Klawien did or did not do, there is no dispute that

the plaintiff received treatment for his injuries. He received treatment from the

nurse the day of the injury, he saw the doctor two days later (when the doctor

did prescribe ice for the injury), and a week later, the plaintiff saw an

orthopedic specialist.

       No reasonable jury could find that Klawien was deliberately indifferent to

the plaintiff’s serious medical need.

III.   Conclusion

       The court GRANTS the defendants motions for summary judgment. Dkt.

Nos. 40, 46.

       The court ORDERS that this case is DISMISSED. The court will enter

judgment accordingly.

       This order and the judgment to follow are final. A dissatisfied party may

appeal this court’s decision to the Court of Appeals for the Seventh Circuit by

filing in this court a notice of appeal within 30 days of the entry of judgment.

See Federal Rule of Appellate Procedure 3, 4. This court may extend this

deadline if a party timely requests an extension and shows good cause or

excusable neglect for not being able to meet the 30-day deadline. See Federal

Rule of Appellate Procedure 4(a)(5)(A).

       Under certain circumstances, a party may ask this court to alter or

amend its judgment under Federal Rule of Civil Procedure 59(e) or ask for relief

                                          29
from judgment under Federal Rule of Civil Procedure 60(b). Any motion under

Federal Rule of Civil Procedure 59(e) must be filed within 28 days of the entry

of judgment. The court cannot extend this deadline. See Federal Rule of Civil

Procedure 6(b)(2). Any motion under Federal Rule of Civil Procedure 60(b) must

be filed within a reasonable time, generally no more than one year after the

entry of the judgment. The court cannot extend this deadline. See Federal Rule

of Civil Procedure 6(b)(2).

      The court expects parties to closely review all applicable rules and

determine, what, if any, further action is appropriate in a case.

      Dated in Milwaukee, Wisconsin, this 18th day of September, 2019.

                                      BY THE COURT:


                                      _____________________________________
                                      HON. PAMELA PEPPER
                                      United States District Judge




                                       30
